DETAILED ACTION
	Applicant’s reply filed October 25, 2021 has been fully considered.  Claims 1 and 10 are amended, and claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
Regarding Claim 4:  In line 2 “O” appears to be a typo and has been interpreted as “0.”
Regarding Claim 14:  In line 2, “Li1.1333” appears to be a typo and has been interpreted as “Li1.1333.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasato et al. (US Pub. No. 2014/0154581).
Regarding Claims 1, 2, 4, and 5:  Kawasato et al. teaches incorporating a cathode active material in a lithium ion secondary battery wherein the cathode active material has a formula Lia(NixMnyCoz)MebO2 wherein 0.95≤a≤1.1, 0≤x≤1, 0≤y≤1, 0≤z≤1, 0≤b≤0.3, and 0.90≤x+y+z+b≤1.05 (abstract, [0029], and [0046]).  The compound of Kawasato et al. reads on the compound in claims 1 and 4 when y and z are 0, and x=0.4 (Li1.066Ni0.4Mn0.533).
Kawasato et al. does not teach with sufficient specificity a compound of formula Li1.067Ni0.4Mn0.533.  However, the ranges of the formula of Kawasato et al. overlap and render obvious the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely a suppression of molecular oxygen or carbon dioxide gas evolution from a cathode material during a charge cycle.  However, the reference renders obvious all of the 
Regarding Claims 6 and 7:  Kawasato et al. teaches an alternative embodiment wherein the cathode active material comprises a compound of formula Li(LixMnyNivCow)Op wherein 0.09<x<0.3, 0.36<y<0.73, 0<v<0.32, 0<w<0.32, 1.9<p<2.1, and x+y+v+w=1 ([0034]).  Such a compound reads on the compound of claim 6 when x=0.133, y=0.466, v=0.2, and w=0.2.
Kawasato et al. does not teach with sufficient specificity a compound with the above values.  However, the ranges of the formula of Kawasato et al. overlap and render obvious the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claims 8 and 9:  The compound of formula (1) of Kawasato ([0029]) reads on compounds with the formula Li1.1Ni0.2Co0.15Al0.05Mn0.4667.
Kawasato et al. does not teach the compound of formula Li1.13Ni0.2Co0.15Al0.05Mn0.4667.  However, a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05).  In the present case, a person of ordinary skill 1.1Ni0.2Co0.15Al0.05Mn0.4667 and Li1.13Ni0.2Co0.15Al0.05Mn0.4667 to have the same properties as they differ only in the amount of lithium by 0.03.

Claim 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasato et al. (US Pub. No. 2014/0154581).
Regarding Claims 10-12:  Kawasato et al. teaches incorporating a cathode active material in a lithium ion secondary battery wherein the cathode active material has a formula Lia(NixMnyCoz)MebO2 wherein 0.95≤a≤1.1, 0≤x≤1, 0≤y≤1, 0≤z≤1, 0≤b≤0.3, and 0.90≤x+y+z+b≤1.05 (abstract, [0029], and [0046]).  The compound of Kawasato et al. reads on the compound in claims 10 and 11 when y and z are 0, and x=0.4 (Li1.066Ni0.4Mn0.533).
Kawasato et al. does not teach with sufficient specificity a compound of formula Li1.067Ni0.4Mn0.533.  However, the ranges of the formula of Kawasato et al. overlap and render obvious the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely increasing of charge capacity.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the method steps as claimed.  Therefore, the claimed physical properties would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's 
Regarding Claims 13 and 14:  Kawasato et al. teaches an alternative embodiment wherein the cathode active material comprises a compound of formula Li(LixMnyNivCow)Op wherein 0.09<x<0.3, 0.36<y<0.73, 0<v<0.32, 0<w<0.32, 1.9<p<2.1, and x+y+v+w=1 ([0034]).  Such a compound reads on the compound of claim 13 when x=0.133, y=0.466, v=0.2, and w=0.2.
Kawasato et al. does not teach with sufficient specificity a compound with the above values.  However, the ranges of the formula of Kawasato et al. overlap and render obvious the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claims 15 and 16:  The compound of formula (1) of Kawasato ([0029]) reads on compounds with the formula Li1.1Ni0.2Co0.15Al0.05Mn0.4667.
Kawasato et al. does not teach the compound of formula Li1.13Ni0.2Co0.15Al0.05Mn0.4667.  However, a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05).  In the present case, a person of ordinary skill in the art would expect the compounds Li1.1Ni0.2Co0.15Al0.05Mn0.4667 and Li1.13Ni0.2Co0.15Al0.05Mn0.4667 to have the same properties as they differ only in the amount of lithium by 0.03.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered and sufficiently responded to in the new grounds of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	February 10, 2022